United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 7, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-20606
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NIKIA FRANKLIN,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-190-ALL
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Nikia Franklin

presents arguments that she concedes are foreclosed by the law of

the case, see, e.g., Ward v. Santa Fe Indep. Sch. Dist., 393 F.3d
599, 607-08 (5th Cir. 2004) (reiterating that a party cannot

raise an issue on appeal that could have been raised in an

earlier appeal in the same case), and by circuit precedent, see,

e.g., United States v. Daugherty, 264 F.3d 513, 518 (5th Cir.

2001)(rejecting a Commerce Clause challenge to the felon-in-

possession-of-a-firearm statute, 18 U.S.C. § 922(g)).      The

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-20606
                               -2-

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.